


Exhibit 10.2


PDL BIOPHARMA, INC.


2015/19 Long-Term Incentive Plan


This 2015/19 Long-Term Incentive Plan (the “Plan”) is intended to enhance
stockholder value by promoting a connection between the performance of PDL
BioPharma, Inc. (the “Company”) and the compensation of personnel of the Company
and retaining high performing personnel. This Plan is the fifth long-term
incentive plan in a series of long-term incentive plans, each plan overlapping
the previous plan and having a subsequent vesting date to provide maximum
continuity and retention effects. The Plan is being implemented under the
Company’s 2005 Equity Incentive Plan, as amended (the “Equity Plan”), which was
approved by the Company’s stockholders. The Plan will be administered by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”). The Committee shall have all powers and discretion necessary to
administer the Plan and to control its operation, and may delegate any and all
such powers and discretion to any officer of the Company. The Plan is effective
as of January 1, 2015 (the “Effective Date”), and will 50% vest and be payable
on December 12, 2016 (the “Initial Vesting Period Date”) and will 16.667% vest
and be payable on each of January 12 of 2018, 2019 and 2020 (each a “Subsequent
Vesting Period Date”) upon attainment of specified goals. The Plan will
terminate when all payments and benefits under the Plan have been made.


1.
Eligibility

The employees of the Company set forth in Exhibit A and any other employee
approved by the Committee after the adoption of the Plan (each, a “Participant”)
are eligible to receive a long-term incentive under this Plan. To be eligible
for payment, a Participant must be employed by the Company as of the applicable
vesting period date or otherwise eligible because of separation from the Company
entitling such Participant to acceleration, vesting and payment of the Plan
under any outstanding severance agreement.


2.
Performance Goals

Long-term incentives under this Plan will vest and are payable on the Initial
Vesting Period Date and on applicable Subsequent Vesting Period Dates upon
attainment of the Initial Performance Goal or a Subsequent Performance Goal, as
applicable on such date. Failure to accomplish a Subsequent Performance Goal
shall not affect any payments awarded on the Initial Vesting Period Date.
Failure to achieve the Initial Performance Goal will eliminate a Participant’s
eligibility under the Subsequent Performance Goals.
The Initial Performance Goal is: deployment of $500 million or more in the
aggregate in income-generating assets in the two calendar-year period of 2015
and 2016. Upon



--------------------------------------------------------------------------------




attainment of the Initial Performance Goal, 50% of the long-term incentives of
cash and restricted stock will vest and be payable on the Initial Vesting Period
Date.
Each of the Subsequent Performance Goals is: the basket of income-generating
assets acquired during the two calendar-year period of 2015 and 2016 generates
at least 80% of the projected cash flow for such basket in the calendar year of
the applicable Subsequent Vesting Period Date. Upon attainment of a Subsequent
Performance Goal, 16.667% of the long-term incentive set forth on Exhibit A will
vest and be payable as of the applicable Subsequent Vesting Period Date. In the
event that a Subsequent Performance Goal is not obtained in any calendar year,
such long-term incentive may vest and be payable on the final Subsequent Vesting
Period Date if the basket of income-generating assets acquired during the two
calendar-year period of 2015 and 2016 generates at least 80% of the total
projected cash flow for such basket during the combined calendar years of
2017-19.
3.
Incentive

The long-term incentive consists of: (i) a cash payment and (ii) a grant of
restricted stock, in each case awarded pursuant to the Company’s 2005 Equity
Incentive Plan, as amended. All incentives shall vest and pay on the Initial
Vesting Period Date and Subsequent Vesting Period Date, as applicable, subject
to compliance with Section 409A of the Internal Revenue Code and except as
accelerated by a Change in Control. In the case of the Participants set forth on
Exhibit A, the number of shares underlying the restricted stock award shall be
determined based on the closing price of the Company’s common stock on January
28, 2015.
Each Participant’s incentive as of the Effective Date is set forth in Exhibit A.
4.
Adjustments

There are circumstances in which adjustments to the Plan may be necessary. The
following are examples and are not intended to be an exhaustive list of such
circumstances.
Early repayment of debt or buy out of a royalty: PDL acquires an
income-generating asset from Company A in early 2015 which is structured as debt
requiring repayment of principal and interest in 2016 through 2019. It is part
of the basket of 2015-16 income-generating assets against which the Initial and
Subsequent Performance Goals under this Plan are measured. Company A is acquired
and the debt is fully repaid in June 2016. For purposes of measuring the
attainment of the Initial Performance Goal and Subsequent Performance Goals, the
income-generating asset of Company A shall be treated as if it generated 100% of
the projected income for purposes of attainment of the Initial and Subsequent
Performance Goals even though the debt is no longer outstanding during the
applicable measurement periods.
Positive or Neutral restructuring of an income-generating asset: PDL provides a
loan of $50 million to Company A in 2015. In 2016, PDL modifies the terms of the
loan to provide an additional tranche of cash upon attainment of a sales
milestone. The restructuring is beneficial to PDL because the asset is
performing and the additional amount of the loan allows PDL to deploy more cash
into an income-generating asset. Attainment of the Initial and Subsequent
Performance Goals is measured against the restructured deal.

-2-

--------------------------------------------------------------------------------






Negative restructuring of an income-generating asset: Whether facts or
circumstances warrant using a revised projection of cash flow based on the
restructuring (as compared to the original projected cash flow) is solely within
the discretion of the Committee.
5.
Change in Control

Notwithstanding the foregoing, in the event of a Change in Control, (i) the
vesting of the restricted stock award, (ii) the payment of any accrued but
unpaid dividends or other distributions, plus interest (at the rate set forth
above), and (iii) the payment of cash, will accelerate and pay in connection
with the Change in Control.
For purposes of this Plan, “Change in Control” shall be deemed to have occurred
as of the first day after the Effective Date that any one or more of the
following conditions is satisfied:
(a)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing 50% or more of (i) the outstanding shares of common
stock of the Company or (ii) the combined voting power of the Company’s
then-outstanding securities entitled to vote generally in the election of
directors; or
(b)    the Company (i) is party to a merger, consolidation or exchange of
securities which results in the holders of voting securities of the Company
outstanding immediately prior thereto failing to continue to hold at least 50%
of the combined voting power of the voting securities of the Company, the
surviving entity or a parent of the surviving entity outstanding immediately
after such merger, consolidation or exchange, or (ii) sells or disposes of all
or substantially all of the Company’s assets (or any transaction or combination
of transactions having similar effect is consummated), or (iii) the individuals
constituting the Board of Directors immediately prior to such merger,
consolidation, exchange, sale or disposition shall cease to constitute at least
50% of the Board of Directors, unless the election of each director who was not
a director prior to such merger, consolidation, exchange, sale or disposition
was approved by a vote of at least two-thirds of the directors then in office
who were directors prior to such merger, consolidation, exchange, sale or
disposition.
Notwithstanding the foregoing, a transaction will not be considered a Change in
Control unless the transaction qualifies as a “change in control” as defined in
Treasury Regulation Section 1.409A-3(i)(5)(i).
6.
409A

This Plan is intended to be exempt from the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), pursuant to the short
term deferral exemption of Code Section 409A, so that none of the payments or
benefits under this Plan, or shares of Company common stock issuable pursuant to
this Plan, will be subject to the additional tax, penalties or other sanctions
imposed under Code Section 409A and this Plan shall in all respects be
administered, and any ambiguities herein will be

-3-

--------------------------------------------------------------------------------




interpreted, to be so exempt. For purposes of Code Section 409A, each payment
under this Plan shall be treated as a separate payment. In no event may a
Participant, directly or indirectly, designate the calendar year of any payment
to be made under this Plan.
7.
162(m)

It is the intent of the Company that the Plan, and all payments made hereunder,
satisfy and be interpreted in a manner that, in the case of Participants who are
persons whose compensation is subject to Section 162(m), qualify as
Performance-Based Compensation under Section 162(m). Any provision, application
or interpretation of the Plan inconsistent with this intent to satisfy the
requirements of Section 162(m) shall be disregarded. However, notwithstanding
anything to the contrary in the Plan, the provisions of the Plan may at any time
be bifurcated by the Committee in any manner so that certain provisions of the
Plan or any payment intended (or required in order) to satisfy the applicable
requirements of Section 162(m) are only applicable to persons whose compensation
is subject to the limitations on deductibility of compensation provided under
Section 162(m).
8.
Miscellaneous

The Company shall withhold all applicable taxes from any payment paid or benefit
provided under the Plan, including any federal, state and local taxes.
Nothing in this Plan shall interfere with or limit in any way the right of the
Company to terminate any Participant’s employment or service at any time, with
or without cause. Nothing in this Plan should be construed as an employment
agreement or create any entitlement to any Participant for any incentive payment
or benefit hereunder.
This Plan and all awards shall be construed in accordance with and governed by
the laws of the State of Nevada, without regard to its conflict of law
provisions.
Payments under this Plan shall be unsecured, unfunded obligations of the
Company. To the extent a Participant has any rights under this Plan, the
Participant’s rights shall be those of a general unsecured creditor of the
Company.



-4-

--------------------------------------------------------------------------------




Exhibit A
Participant Incentive


Name
 
Title
 
Target Cash Payment
 
Value of Restricted Stock Award
John P. McLaughlin
 
President and Chief Executive Officer
 
$
2,297,190


 
$
984,510


Peter Garcia
 
Vice President, Chief Financial Officer
 
$
584,022


 
$
250,295


Christopher L. Stone
 
Vice President, General Counsel and Secretary
 
$
588,700


 
$
252,300


Danny Hart
 
Vice President, Business Development
 
$
507,500


 
$
217,500


David Montez
 
Controller & Chief Accounting Officer
 
$
212,660


 
$
91,140


Nathan Kryszak
 
Senior Counsel and Assistant Secretary
 
$
298,200


 
$
127,800






-5-